Judgment unanimously reversed on the law, plea vacated and matter remitted to Livingston County Court for further proceedings on the indictment. Memorandum: At sentencing, defendant’s application to withdraw his guilty plea was summarily denied by the court. It was error for the court to deny defendant’s motion without affording him an opportunity to state his reasons (see, People v Tinsley, 35 NY2d 926, 927; People v Carter, 144 AD2d 1034). Because the error mandates reversal of the judgment, we find it unnecessary to decide the other issue raised by defendant. (Appeal from Judgment of Livingston County Court, Cicoria, J.—Escape, 1st Degree.) Present—Callahan, J. P., Doerr, Green, Balio and Lowery, JJ.